Case 1:19-cr-00369-APM Document 80 Filed 03/03/20 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

y. :  2019-cr-369 (APM)
TERRELL ARMSTEAD,

Defendant.

ORDER

This matter comes before the Court on application for the appointment of counsel to
represent a withess subpoenaed by the United States. The Court, having considered the request
in the premises, GRANTS the request for appointment of counsel, and Cary Clennon; a member of
the Court's CJA panel, pursuant to the Criminal Justice Act, is hereby appointed to represent O.S. in
the proceedings now pending before the United States District Court for the District of Columbia.

This order is effective nunc pro tunc to February 17, 2020.

SO ORDERED.

 

 

cc: Federal Public Defender
